Citation Nr: 0720703	
Decision Date: 07/11/07    Archive Date: 07/25/07

DOCKET NO.  03-20 592	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for a left hip 
disability, to include bursitis.

2.  Entitlement to an increased rating for residuals of 
transverse fracture base of proximal phalanx, left fifth 
finger with minimal traumatic arthritis, currently evaluated 
as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse




ATTORNEY FOR THE BOARD

Daniel Markey, Associate Counsel


INTRODUCTION

The veteran had active military service from January 1954 to 
January 1957.

This matter comes to the Board of Veterans' Appeals (Board) 
from an October 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina, which denied service connection for left hip 
bursitis; and denied an increased compensable rating for 
residuals of transverse fracture base of proximal phalanx, 
left fifth finger.

As noted in the prior remand, in November 2003 the RO granted 
an increased rating of 10 percent for residuals of transverse 
fracture base of proximal phalanx, left fifth finger with 
minimal traumatic arthritis, effective June 7, 2002.  
However, as the veteran has indicated that he is not 
satisfied with this rating, this issue is still before the 
Board.  AB v. Brown, 6 Vet. App. 35 (1993).  Also noted, in 
July 2005 the veteran testified before the undersigned 
Veterans Law Judge at a Board hearing at the RO.

Regarding the service connection claim for left hip bursitis, 
the claim was reopened and remanded by a Board decision of 
November 2005.  The Board also remanded the veteran's 
increased rating for left fifth finger fracture residuals 
claim at that time.  The development directed by that remand 
has been completed to the extent possible, and the case 
returned to the Board for further consideration of the 
veteran's appeal.

In addition, by way of the November 2005 Board remand, the 
issues of bilateral carpal tunnel syndrome, spinal stenosis, 
and a left knee condition were remanded to the RO pursuant to 
Manlicon v. West, 12 Vet. App. 238 (1999).  In January 2007 
the RO issued a statement of the case (SOC) on those claims.  
However, as of the date of this current decision, the veteran 
has not perfected his appeal so those matters are not for 
consideration herein.  38 C.F.R. § 20.200, 20.202 (2006).


FINDINGS OF FACT

1.  A left hip disability, to include bursitis, was not shown 
in service or for many years thereafter and the competent 
medical evidence is against a relationship between the 
veteran's current hip disability and military service.

2.  The veteran's transverse fracture base of proximal 
phalanx, left fifth finger with minimal traumatic arthritis 
is characterized by pain, with mild limitation in grip 
strength and range of motion.


CONCLUSIONS OF LAW

1.  A left hip disability, to include bursitis, was not 
incurred or aggravated during active military service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2006).

2.  The criteria are not met for a rating in excess of 10 
percent for residuals of transverse fracture base of proximal 
phalanx, left fifth finger with minimal traumatic arthritis.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 
4.3, 4.6, 4.7, 4.10, 4.40, 4.45, 4.59 (2002, 2006); 38 C.F.R. 
§ 4.71a Diagnostic Codes 5125, 5156, 5227 (2002); 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5003, 5010, 5125, 5156, 5227, 5230 
(2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act (VCAA)

The VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 
5126 (West 2002)), imposes obligations on VA in terms of its 
duties to notify and assist claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative of any information and 
medical or lay evidence that is necessary to substantiate the 
claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b) (2006); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the Court held that VA must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim.

In this case, the RO has had an opportunity to consider the 
claims on appeal in light of the above-noted change in the 
law, and the requirements of the new law and regulations have 
been satisfied.  See Quartuccio, supra (addressing the duties 
imposed by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159).

Here, the veteran was provided a June 2002 letter addressing 
the claim for service connection and the claim for an 
increased rating.  Regarding the claim for service connection 
for a left hip condition, this letter preceded the initial 
rating decision, so there was no error regarding the timing 
of notice.

Regarding the increased rating claim for a left fifth finger 
fracture residual, that letter did not specifically inform 
him of the evidence required to show his disability had 
worsened - to receive higher ratings, instead referring to 
the requirements for establishing service connection 
(keeping in mind his left fifth finger fracture residual 
disability had already had been service connected effectively 
since October 20, 1965).  So that letter did not address the 
correct subject matter with respect to that claim.

The Court has held that a first element notice error has the 
natural effect of producing prejudice.  Overton v. Nicholson, 
20 Vet. App. 427, 436 (2006).  But see, too, Sanders v. 
Nicholson, No. 06-7001 (Fed. Cir. May 16, 2007) (going even 
further and indicating that any errors in a VCAA notice for 
any of the elements of that notice are presumed to be 
prejudicial unless rebutted by VA).

In Sanders, the Federal Circuit Court held that, in order to 
show that a VA notice error did not affect the essential 
fairness of the adjudication, "VA must persuade 
the reviewing court that the purpose of the notice was not 
frustrated, e.g., by demonstrating:  (1) that any defect was 
cured by actual knowledge on the part of the claimant, (2) 
that a reasonable person could be expected to understand from 
the notice what was needed, or (3) that a benefit could not 
have been awarded as a matter of law."

As a means of rectifying the problems with the June 2002 
letter, the Board Remanded the claim for VCAA notice in 
November 2005 and the RO sent the veteran another VCAA letter 
in February 2006.  This letter correctly apprised the veteran 
of the requirements of this Act, including in terms of 
advising him of the laws and regulations governing his claims 
on appeal, the evidence that he needed to submit, and the 
evidence that VA would attempt to obtain for him.  This 
additional letter also specifically informed him of the need 
to submit any evidence in his possession.  Furthermore, the 
RO went back and readjudicated his claims in the January 2007 
supplemental statement of the case (SSOC).  See Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (indicating that, 
even in situations where content-complying VCAA notice was 
not sent until after the initial adjudication of the claim, 
the issuance of a fully compliant VCAA notification followed 
by readjudication of the claim, such as in a statement of the 
case (SOC) or supplemental SOC (SSOC), is sufficient to cure 
the timing defect).  All of this, considered in the 
aggregate, demonstrates that any notice error will not affect 
the essential fairness of the adjudication the veteran's 
claims.  See Sanders, supra.

Moreover, evidence associated with the veteran's claims file 
include service medical records, some service personnel 
records, private treatment and examination reports, VA 
treatment records through September 2003, VA compensation 
examination reports, and a hearing transcript.  
He has not identified any additional evidence that needs to 
be obtained.  See Conway v. Principi, 353 F. 3d. 1369 
(Fed. Cir. 2004).  So, the Board finds that the duty to 
assist has been met.

The Board is equally mindful that, during the pendency of 
this appeal, on March 3, 2006, the Court issued another 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006); aff'd sub nom. 
Hartman v. Nicholson, No. 2006-7303 (Fed. Cir. Apr. 5, 2007), 
which held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements are:  1) 
veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is granted.  
Further, in the context of reopening a claim, in Kent v. 
Nicholson, 20 Vet. App. 1 (2006), the Court held that VA must 
notify a claimant of the evidence and information that is 
necessary to reopen the claim, and must notify the claimant 
of the evidence and information that is necessary to 
establish his entitlement to the service connection.

The Court also indicated in Dingess, however, that where the 
grant of service connection and the assignment of the initial 
disability rating and effective date occurred prior to the 
enactment of the VCAA, the intended purpose of § 5103(a) has 
been satisfied inasmuch as the claim has been more than 
substantiated - it has been proven, thereby eliminating the 
need for any additional notice concerning the downstream 
disability rating and effective date elements.

But in a more recent precedent case, Dunlap v. Nicholson, No. 
03-320 (U.S. Vet. App. Mar. 22, 2007), the Court limited its 
holding in Dingess by clarifying that where, as here, service 
connection has not been granted as of the date of the VCAA's 
enactment, the veteran is entitled to pre-decisional notice 
concerning all elements of his claim - including the 
downstream disability rating and effective date elements.  
And if this did not occur, there is a question of 
whether this is prejudicial error.  See Sanders, supra; see, 
too, Simmons v. Nicholson, No. 06-7092 (Fed. Cir. May 16, 
2007) (where the U.S. Court of Appeals for the Federal 
Circuit (Federal Circuit Court) held that any error by VA in 
providing the notice required by 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b)(1), concerning any element of a claim, is 
presumed prejudicial and that, once an error is identified, 
the burden shifts to VA to show the error was harmless).

As noted in the introduction, the veteran's left hip 
disability claim was reopened by the Board's decision of 
November 2005.  So any error with respect to the holding in 
Kent is non-prejudicial, resulting in harmless error.

Here, the current issues on appeal are for both a higher 
disability ratings and for service connection.  In this 
regard, the record reflects that the veteran has been 
provided notice of the type of evidence or information needed 
to establish each of these specific claims.  And although it 
does not appear he was also provided information concerning 
the downstream effective date and disability rating elements 
of the service connection claim or of the effective date 
element of the increased rating claim, the Board is denying 
both of these claims, so the downstream elements are moot.  
Accordingly, any prejudice in not receiving pre-decisional 
notice concerning the downstream effective date and higher 
rating elements has been rebutted.  See Mayfield v. Nicholson 
(Mayfield III), No. 02-1077 (U.S. Vet. App. Dec. 21, 2006); 
see also Bernard v. Brown, 4 Vet. App. 384, 394 (1993).



Law and Analysis

Service Connection

The veteran contents, essentially, that his current left hip 
condition was caused by his active military service.

Service connection will be granted if it is shown the veteran 
has a disability resulting from an injury sustained or a 
disease contracted in the line of duty, or for aggravation 
during service of a preexisting condition beyond its natural 
progression.  See 38 U.S.C.A. § 1110, 1131 (West 2002); 38 
C.F.R. § 3.303(a) (2006).

In order to establish service connection for the claimed 
disorder, there must be medical evidence of a current 
disability; medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and medical evidence of a nexus between 
the claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Certain chronic conditions, per se, such as arthritis, will 
be presumed to have been incurred in service if manifested to 
a compensable degree within one year after service.  This 
presumption, however, is rebuttable by probative evidence to 
the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309 (2006).

In determining whether service connection is warranted, VA is 
responsible for considering both the positive and negative 
evidence.  If the evidence, as a whole, is supportive or is 
in relative equipoise (i.e., about evenly balanced), then the 
veteran prevails.  Conversely, if the preponderance of the 
evidence is negative, then service connection must be denied.  
See 38 C.F.R. § 3.102 (2006); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990); Alemany v. Brown, 9 Vet App. 518, 519 (1996); 
See also Dela Cruz v. Principi, 15 Vet. App. 143, 148-49 
(2001) ("[T]he VCAA simply restated what existed in section 
5107 regarding the benefit-of-the-doubt doctrine" and does 
not mandate a discussion of all lay evidence of record.)

In this, and in other cases, only independent medical 
evidence may be considered to support Board findings.  The 
Board is not free to substitute its own judgment for that of 
such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).  
But that said, nothing on file shows the veteran has the 
requisite knowledge, skill, experience, training, or 
education to render a medical opinion either.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494 (1992).  Consequently, his 
contentions cannot constitute competent medical evidence.  38 
C.F.R. § 3.159(a)(1).

Service medical records are negative for treatment of a left 
hip condition during service.  With respect to a skin 
condition, service medical records do show that the veteran 
underwent outpatient treatment in November 1955 for drainage 
of a left thigh abscess or ulcer.  These records characterize 
the condition as due to a previous ulcer.  The veteran was 
placed on bed rest and the resulting wound was redressed over 
the course of the two weeks.  He also had boils on his thigh, 
groin, and cheek at this time.  However, no skin 
abnormalities were noted on the veteran's January 1957 
discharge examination.  Also, no orthopedic problems relating 
to the veteran's left lower extremity were noted at 
discharge. 

Following service, VA neurology records from April 1970 
indicate the veteran had recent involvement in lifting 25 lb. 
stones and complained of a mild dull ache in his lumbosacral 
area.  Related records from June to September 1970 show the 
veteran was given pelvic tilt exercises to loosen his hip 
joints, help with tight hamstrings, and correct lumbar 
lordosis.  VA records from March 1984 indicate treatment for 
a knot or mass in the left gluteal area.  A year later, in 
March1985, the veteran had a lipoma excised from this same 
general area.  An outpatient record from October 1988 
indicates the veteran had a history of gout.

The first evidence of a hip condition, specifically, is an 
April 1994 VA examination report that refers to slight 
degenerative joint disease of the hips.  This is the first 
indication of a hip problem and it occurs 37 years following 
the veteran's discharge from active military service.  See 
Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (The normal 
medical findings at the time of separation from service, as 
well as the absence of any medical records of a diagnosis or 
treatment for many years after service is probative evidence 
against the claim.).  The passage of these years also 
establishes that the veteran did not show manifestations of 
arthritis within one year following military service.  So a 
presumptive grant of service connection for a chronic 
condition under 38 C.F.R. § 3.307, 3.309 is not warranted.

Subsequent notes from August 1995 indicate trochateric 
bursitis, but only pertaining to the right hip.  However, 
magnetic resonance imaging (MRI) findings from April 2001 do 
confirm posterior left trochanteric bursitis.  Other VA 
records including the recent September 2006 VA examination, 
discussed below, also confirm a diagnosis of degenerative 
joint disease.

At issue in this case then, is not whether the veteran has a 
current disability, but rather, whether the veteran's current 
hip condition is related to military service, to include the 
abscess shown by service medical records.

With respect to etiology, the file includes an August 2003 
letter submitted by the veteran's private physician G.N., 
M.D.  In this letter, Dr. N. indicates a review of the 
veteran's medical records, to include service medical 
records.  He also notes VA records from June 1970 addressing 
a "pelvic tilt problem."  He states that the neurological 
manifestation of numbness in the veteran's thighs, addressed 
historically in VA treatment records, is actually hip disease 
in the form of bursitis.  He also states that the veteran's 
gouty arthritis caused the veteran's bursitis, and further 
opined that the veterans' bursitis is linked to the veteran's 
service through gouty arthritis and through complaints of 
numbness and pain in the thigh and hip areas "when he was in 
service."

In a second letter from Dr. N., received in January 2005, the 
veteran was reported to have injured his knee and lower back 
while jumping into a foxhole during service.  His lower 
extremity neuropathy was attributed partially to his diabetes 
and partially to his inflammatory arthritis, both non-service 
connected conditions.  The examiner also indicated the 
veteran's gout was secondary to renal damage caused by non-
inflammatory medicines used to control pain from a knee 
injury.  He then opines that the veteran's bursitis is, in 
part, also caused by gouty arthritis that flared up from the 
use of non-steroidal medicines such as Indocin.  He stated 
that he feels the veteran's ailments are all directly related 
to service connected problems and, in the alternative, are 
directly linked to the injury that started when the veteran 
jumped into a foxhole.

In September 2006, the veteran was accorded a VA examination 
to ascertain the nature and etiology of left hip disability.  
His claims file was reviewed thoroughly and his pertinent 
past medical and service history was discussed.  The veteran 
reported a spider bite in service that resulted in an 
abscess.  The veteran's prior surgery was addressed and noted 
to treat a superficial infection and abscess.  The fact that 
the veteran's hip joint itself had never been operated on was 
noted.  With respect to employment history, the veteran was 
retired from the VA and the examiner noted that his 
retirement has nothing to do with his hip condition.  
Currently, the veteran reported a dull but constant pain.

Upon physical examination, the veteran was noted to have pain 
with range of motion testing and the scarring from prior 
abscess debridement was noted.  X-rays showed mild spurring 
of the hip itself, but were otherwise normal.  The veteran 
was diagnosed with mild degenerative joint disease and a 
healed abscess of the left hip.  Based on these findings, the 
examiner opined that it is less likely than not that any 
current complaints from the veteran regarding his hip is 
related to his previous military service.  His symptoms were 
noted to relate to degenerative joint disease of the left hip 
which was again noted to have nothing to do with the 
veteran's previous abscess formation.  He characterized the 
veteran's hip disability as very mild and he then reiterated 
that there is no relationship between superficial skin 
abscesses and degenerative joint disease.

The Board observes that there are divergent opinions of 
record regarding the etiology of the veteran's claimed 
condition.  The VA examiner clearly states that there is no 
relationship between the veteran's current left hip 
disability and service, while Dr. N., the veteran's private 
physician states that there is such a relationship.

In deciding these claims, it is the Board's responsibility to 
weigh the evidence (both favorable and unfavorable) and 
decide where to give credit and where to withhold the same 
and, in so doing, accept certain medical opinions over 
others.  See Schoolman v. West, 12 Vet. App. 307, 310-311 
(1999); Evans v. West, 12 Vet. App. 22, 30 (1998), citing 
Owens v. Brown, 7 Vet. App. 429, 433 (1995).  The Board is 
also mindful that it cannot make its own independent medical 
determination and there must be plausible reasons for 
favoring one medical opinion over another.  Evans at 31; see 
also Rucker v. Brown, 10 Vet. App. 67, 74 (1997), citing 
Colvin v. Derwinski, 1 Vet. App. 171 (1991).

Here, there is a legitimate basis for accepting the opinion 
of the September 2006 VA examiner over that of the veteran's 
private treatment provider.  The September 2006 examiner is a 
physician who on the basis of a detailed physical examination 
(including x-ray evidence), as well as a review of the 
veteran's claims file, determined that the left hip 
disability was not due to service.  This physician's 
comprehensive review of the claims file, including, notably, 
the private physician's opinion itself, is of greatest 
contribution to the probative value of this opinion.  See 
Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (discussing 
access of examining physician to the veteran's claims file as 
key factor in evaluating the probative value of a medical 
opinion).  The examiner specifically addressed the veteran's 
principle contention, and found that skin abscesses do not 
cause degenerative joint disease generally, and that the 
veteran's hip problems have nothing to do with a previous 
abscess formation.

By contrast, the opinion of the private examiner indicates 
that he either did not have access to the whole claims file, 
or that he misread pertinent medical records.  For example, 
Dr. N. states in his August 2003 letter that the veteran's 
bursitis is related to numbness and pain that the veteran had 
over his hip and thigh areas in service.  However, the Board 
observes that service medical records were entirely negative 
for any such signs or symptoms.  It appears that neurological 
symptoms Dr. N. is citing actually refer to VA records of 
treatment for the veteran's lumbar spine complaints in June 
1970, thirteen years following service.  In this regard he 
mentions a "pelvic tilt problem" but, as discussed above, 
records from this time period address primarily low back and 
leg muscle symptoms -- the veteran and his doctors did not 
address hip joint problems at that time.  Moreover, Dr. N. 
made no mention of the fact that the veteran sought this 
treatment after low back stiffness associated with lifting 
large stones in April 1970.

Dr. N. also provides another opinion, in January 2005, 
regarding a tertiary link of the veteran's current left hip 
disability to service by way of Indocin use.  However, 
secondary service connection for gout caused by renal 
problems resulting from Indocin use due to a knee disability 
is not in order when none of those conditions are service 
connected.  See 38 C.F.R. § 3.310(a).  This attenuated 
opinion contrasts sharply with the concise opinion of the 
September 2006 VA examiner that it is less likely than not 
that the veterans' current degenerative hip disease is 
related to military service.  Given the basis of the VA 
examiner's opinion in both the record and his objective 
clinical evaluation, it should be afforded greater probative 
weight.  See Elkins v. Brown, 5 Vet. App. 474, 478 (1993); 
Owens v. Brown, 7 Vet. App. 429 (1995); Swann v. Brown, 5 
Vet. App. 229, 233 (1993).  Thus, the most probative evidence 
as to the issue of causation is against the veteran's claim 
pertaining to a left hip disability, to include bursitis.

At his hearing before the Board in July 2005, the veteran 
asserted his contention that his current left hip bursitis 
was caused by an incident during service where he was bit by 
a snake or a scorpion and spent 30 days in the hospital.  He 
then testified that his subsequent tour in Korea further 
compounded the severity of his condition, because he was 
exposed to cold floors and freezing air temperatures.  The 
veteran described his current condition to include pains from 
his neck to his ankle.  As indicated, while the veteran may 
testify regarding his own sensations and observations, he is 
not competent to testify regarding the etiology of his 
disability.  Espirtu, supra.

So, in summary, the veteran did complain of low back and leg 
muscle problems as early as April 1970 and his first 
diagnosis of a hip problem was from a VA examination in April 
1994.  In either case, this is many years following service.  
Furthermore, there preponderance of medical evidence is 
against a finding that the veteran's current left hip 
disability, with bursitis, was incurred or aggravated during 
military service, to include as a due to a superficial 
abscess.



Increased Rating

The veteran claims that his left fifth finger fracture 
residuals are more severe than is contemplated by the 
currently assigned ten percent rating.

Disabilities must be reviewed in relation to their history.  
38 C.F.R. § 4.1 (2006).  Other applicable, general policy 
considerations are: interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of disability, 38 C.F.R. 
§ 4.2; resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).

In general, the degree of impairment resulting from a 
disability is a factual determination and generally the 
Board's primary focus in such cases is upon the current 
severity of the disability.  Francisco v. Brown, 7 Vet. App. 
55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 
(1994).

The Board notes that the rating criteria for ankylosis and 
limitation of motion of the fingers were amended in July 
2002.  See 67 Fed. Reg. 48,784-48,787 (July 26, 2002).  The 
changes were effective as of August 26, 2002.  The veteran 
was notified of the change in criteria and provided with both 
the old and new regulations by rating decision of June 2003.  
Neither the prior or amended rating criteria allow for a 
higher rating than 10 percent in this case.  Still, the Board 
will evaluate the veteran's claim under both sets of rating 
criteria 

Prior to August 26, 2002 the rating criteria provided that a 
non-compensable rating was warranted for either favorable or 
unfavorable ankylosis of the fifth finger of the hand (for 
both the major and minor hand).  38 C.F.R. § 4.71a, 
Diagnostic Code 5227 (2002).  Extremely unfavorable ankylosis 
was rated as amputation under Diagnostic Code 5156.  38 
C.F.R. § 4.71a.  Amputation of the little finger warrants a 
10 percent rating if it is without metacarpal resection, at 
the proximal interphalangeal joint, or proximal thereto.  Id.  
A 20 percent rating could be issued if the injury was 
analogous to amputation of the little finger with metacarpal 
resection (i.e., more than one half the metacarpal bone 
lost).  Id.

Subsequent to August 26, 2002, the rating criteria for 
amputation did not change, nor did the rating criteria for 
ankylosis of the fingers.  However, a rating based on 
limitation of motion of the fingers was added.  Under the new 
rating criteria, a non-compensable rating is still the 
maximum for either favorable or unfavorable ankylosis of the 
little finger of either hand.  38 C.F.R. § 4.71a, Diagnostic 
Code 5227 (2006).  A non-compensable rating is also the 
maximum evaluation for any limitation of motion of the little 
finger.  38 C.F.R. § 4.71a, Diagnostic Code 5230 (2006).

In addition to ankylosis, the amended rating criteria 
instruct that disability of the finger is to be considered 
under the amputation codes, and whether an additional 
evaluation is warranted for resulting limitation of motion of 
other digits or interference with overall function of the 
hand.  The same 10 percent rating is applicable for extremely 
unfavorable ankylosis if it is without metacarpal resection, 
at the proximal interphalangeal joint, or proximal thereto.  
38 C.F.R. § 4.71a, Diagnostic Code 5156 (2006).

Degenerative arthritis established by X-ray findings is rated 
on the basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint involved.  The 
limitation of motion must be objectively confirmed by 
clinical findings such as swelling, muscle spasm, or 
satisfactory evidence of painful motion.  When, however, the 
limitation of motion of the specific joint or joints involved 
is noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or group of two or more minor joints.  38 C.F.R. § 
4.71a, Codes 5003, 5010 (2006).  A higher 20 percent rating 
could be awarded if the evidence showed involvement of two or 
more minor joint groups with occasional incapacitating 
exacerbations.  Id.

In this case, the RO has rated the veteran's residuals of 
transverse fracture base of proximal phalanx, left fifth 
finger with minimal traumatic arthritis under 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5227-5010 (2006).  (A hyphenated 
Diagnostic Code is used when a rating under one diagnostic 
code requires use of an additional diagnostic code to 
identify the basis for the evaluation assigned.)  Basically, 
in a November 2003 rating decision, the RO found that a 10 
percent evaluation was appropriate for the veteran's painful 
or limited motion of minor joints proximate to his fracture.  
This is the maximum schedular rating available under that 
diagnostic code under either the prior or amended 
regulations.  Thus an increased rating is not available under 
this diagnostic code.

Historically, the veteran's service medical records note that 
he injured the finger while running and there was no 
indication of surgery.  Also of note, VA outpatient records 
also show the veteran underwent a left wrist carpal tunnel 
release procedure in December 1996.  The veteran was accorded 
a May 2000 VA examination for his left and right hands.  This 
was about two years prior to the veteran's current claim, but 
provides a good historical marker regarding the progression 
of his left finger disability.  At that time, the veteran 
complained of swelling and pain of the left small finger, 
exacerbated with activity and decreased with rest.  Vascular 
and neurological examination of the left finger was negative 
for abnormalities, however, and the veteran had a range of 
motion of 0 to 90 degrees at the metacarpophalangeal joint 
without pain at the limits of motion.  While the examiner 
noted that a small amount of scissoring between the ring and 
small fingers was caused by radial rotation during gripping 
exercises, the veteran was able to perform manual tasks 
without difficulty.  The veteran's motor strength and 
dexterity were considered unimpaired by the examiner.  Based 
on these findings, the examiner found the veteran had a 
healed "left ring [sic] finger" fracture, with possible 
degenerative changes if the fracture was on the 
interarticular surface.  More recently, in June 2002, the 
veteran was accorded another VA examination of his left hand.  
Pertinent past service and medical history was discussed.  
The veteran complained of pain in his left hand, incident to 
gripping and squeezing objects.  Physical examination 
revealed 4/5 grip strength on the border of the veteran's 
hand and 5/5 grip strength intrinsically.  The veteran was 
described as having normal sensation.  Based on these 
findings, he was diagnosed as left hand status post fracture 
with mild decrease strength power grip on the ulnar border.  
In a September 2006 VA neurological examination, the 
veteran's complained of pain in his right ring finger, but 
did not mention problems with his left fifth finger.  As is 
shown by the evidence of record, the functional limitations 
posed by the veteran's left fifth finger fracture residuals 
are relatively minor, consisting primarily of a slight loss 
of grip strength on the outside of the veteran's left hand.  
So these findings do not nearly approximate an amputation 
with metacarpal resection and a 20 percent rating under 
Diagnostic Code 5156, under either the prior or amended 
regulations, is therefore not warranted.  Furthermore, there 
is no evidence of incapacitating episodes that could 
potentially necessitate consideration of a 20 percent rating 
under 38 C.F.R. § 4.71a Diagnostic Code 5003.

The Board has examined the provisions of 38 C.F.R. §§ 4.40, 
4.45 (2006) in order to evaluate the existence of any 
functional loss due to pain, or any weakened movement, excess 
fatigability, incoordination, or pain on movement of the 
veteran's affected joints.  See DeLuca v. Brown, 8 Vet. App. 
202 (1995).  There is no basis for a rating in excess of 10 
percent based on limitation of motion due to any functional 
loss as the veteran is receiving the maximum schedular rating 
for limitation of motion of the left fifth finger.  See 
Johnston v. Brown, 10 Vet. App. 80 (1997).

The Board has also considered whether Diagnostic Code 5125, 
for loss of use of the hand, is warranted in this case.  
Under this Code, a 60 percent evaluation is warranted for 
loss of use of the minor hand.  As indicated by the veteran's 
May 2000 VA examination, the veteran is right hand dominant, 
so the left finger fracture residuals pertain to the 
veteran's minor, or non-dominant, hand.  The May 2000 
examination indicated no loss of dexterity in the left hand 
and the June 2002 examination indicated only a mild reduction 
in grip strength on the ulnar border of the left hand.  
Moreover, veteran's vascular and neurological functions have 
been normal at all times.  Based upon these findings, the 
Board concludes that Diagnostic Code 5125 is not for 
application in this case as the veteran does not have 
impairment of such severity as to constitute loss of use of 
the left hand.  Therefore, an increased rating is not 
warranted for the veteran's left fifth finger fracture 
residuals under any rating criteria.


At his hearing before the Board in July 2005, the veteran 
complained of difficulty with his left hand grip.  He also 
complained of tingling sensation and loss of feeling.  The 
veteran is competent to testify regarding his personal his 
daily experiences and observations.  See Savage v. Gober, 10 
Vet. App. 488, 496 (1997) (lay persons are competent to 
provide evidence of observable events).  However, in this 
case, his complaints are generally not supported by the 
medical evidence of record.  As explained, the veteran's VA 
examinations show a mild reduction in grip strength on the 
outside of his left hand and no neurological deficits 
relating to his service connected left fifth fracture 
residuals.

For these reasons and bases, the claims for service 
connection for a left hip disability and for an increased 
rating for left fifth finger fracture residuals must be 
denied because the preponderance of the evidence is 
unfavorable - in turn meaning there is no reasonable doubt 
to resolve in the veteran's favor.  See 38 C.F.R. § 3.102; 
Alemany v. Brown, 9 Vet. App. at 519 (1996).

As one final note, regarding the veteran's claim for 
increased rating for left fifth finger fracture residuals, 
the Board observes that an extraschedular evaluation could be 
assigned if the veteran's left fifth finger fracture 
residuals presented an exceptional or unusual disability 
picture, with such factors as marked interference with 
employment or frequent periods of hospitalization, as to 
render impractical the application of the regular schedular 
criteria.  38 C.F.R. § 3.321(b)(1) (2006).  As indicated, the 
symptomatology associated with the veteran's left fifth 
finger fracture residuals is relatively minor.  There is no 
evidence the veteran has required hospitalization or missed 
work due to this disability.  Therefore, referral by the RO 
to the Chief Benefits Director of VA's Compensation and 
Pension Service, under 38 C.F.R. § 3.321, is not warranted.  
See Bagwell v. Brown, 9 Vet. App. 337, 338, 339 (1996).




ORDER

Service connection for a left hip disability, to include 
bursitis, is denied.

An increased rating for residuals of transverse fracture base 
of proximal phalanx, left fifth finger with minimal traumatic 
arthritis, currently evaluated as 10 percent disabling, is 
denied.




____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


